Title: James Madison to Andrew Bigelow, 2 April 1836
From: Madison, James
To: Bigelow, Andrew


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                April 2d. 1836
                            
                        
                        
                        I have received, with your letter of the 15th. inst: a copy of your "Election Sermon on the 6th of Jany.,"
                            and thank you for the pleasure afforded by the able, and instructive, lessons which it so impressively adapted to the
                            occasion.
                        I cannot conceal from myself that your letter has indulged a partiality, which greatly overrates my public
                            services: I may say nevertheless, that I am among those who are most anxious for the preservation of the Union of the
                            States, and for the success of the constitutional experiment of which it is the basis. We owe it to ourselves and to the
                            world, to watch, to cherish, and as far as possible to perfect a new modification of the powers of Government, which aims
                            at a better security against external danger, and internal disorder--a better provision for national strength and
                            individual rights, than had been exemplified, under any previous form.
                        I pray you Sir to be assured of my sensibility for your kind and comprehensive wishes for my welfare, and of
                            the sincerity with which a return of them is offered.
                        
                        
                            
                                James Madison
                            
                        
                    